Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
IDS received 4/29/2021 has been entered.

Status of Claims
Claims 31-42 are under examination.  
Priority
This application is a DIV of 15/485,637 (filed 4/12/2017) ABN which is a CON of 14/343,730 (filed 7/21/2014) PAT 9642878 which is a 371 of PCT/AU2012/001062 (filed 9/7/2012) which claims benefit of 61/535,441 (filed 9/16/2011) and 61/532,772 (filed 9/9/2011).

 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John P. White on 6/11/2021.

The application has been amended as follows:	
IN THE CLAIMS:
Please amend claims 31 and 33 as follows: 
In claim 31, line 3, please insert - - an effective amount of - - after “the subject”; in line 5, delete “effective”; in line 5, replace “so as to” with - - and - - .

In claim 33, line 2, please replace “population” with - -amount - - after “effective”.

The closest prior arts, Zhang and Quarto teaches method of local administration/implant of BMSSCs to treat bone fracture without teaching/suggesting systemically administering to the subject an effective amount of population of cells enriched for STRO-1+ multipotential cells, and it is not obvious to systemically administering to the subject the claimed cells because none of the references provides motivation to systemically administering to the subject an effective amount of claimed cells for anticipated success of treating bone fracture. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 31-42 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653